DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Foreign Priority under 35 USC § 119
Acknowledgment is made of applicant’s claim for foreign priority based on an application EM 008506190-0001 on 04/16/2021. It is noted, however, that applicant has not filed a certified copy of the EM 008506190-0001 application as required by 37 CFR § 1.55. Instead, the applicant has filed a certified copy of the EM 008506190-0001 registration. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR § 1.55(g) together with the fee set forth in 37 CFR § 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC § 255 and 37 CFR § 1.323.

Objections
Title
The title is objected to due to the following:
The title of the invention is not descriptive. MPEP § 606.01. Specifically, the term [Flat], which communicates a lack of dimensionality, does not accurately describe the three-dimensional article. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
--Pouch--
or another appropriate title that accurately describes the claimed invention. The title must be amended throughout the application, original oath or declaration excepted.

Claim
The claim is objectionable due to an informal duplication of the claim language in two places. 
Immediately following the brief description of figures, before the heading for the claim, the claim is partially stated. 

    PNG
    media_image1.png
    84
    503
    media_image1.png
    Greyscale

The second sentence following the full statement of the claim on the next page includes additional text that could be interpreted as an additional claim.  

    PNG
    media_image2.png
    86
    641
    media_image2.png
    Greyscale

The claim language in an international design application designating the United States is set by rule and more than one claim is neither required nor permitted (see 37 CFR 1.1025 and MPEP 2920.04(a)(III)). It is recommended that Applicant amend the specification to delete the sentence that immediately follows the brief description of the figures:

And delete the second sentence from the next page:


Drawings / Reproductions
The reproductions are objected to for failing to fully disclose the industrial design due to the following. See 37 CFR § 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement.

1.1 shows the top zipper with one long solid line separating the teeth (a). However, 1.4, 1.6, and 1.7 show the top zipper without a long solid line separating the teeth (b). Correction is required to show the zipper teeth consistently.

    PNG
    media_image3.png
    1267
    1291
    media_image3.png
    Greyscale


Figs. 1.6 and 1.7 show the horizontal structures on the front and back of the article to protrude (a). However, Fig. 1.4 shows no protrusions on the front or back of the article (b). Correction is required to show horizontal structures on the front of the article consistently.

    PNG
    media_image4.png
    972
    982
    media_image4.png
    Greyscale



See Replacement Drawings / Reproductions below.



Rejections 
Claim Rejections -- 35 USC § 112(a) and (b)
The claim is rejected under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling due to the following:
The appearance and shape or configuration of the design cannot be determined or understood due to an inadequate visual disclosure (MPEP § 1504.04):
The exact shape and appearance of the back of the article cannot be determined based on the disclosure provided because applicant is claiming a three-dimensional article that is only shown in a single planar view. It cannot be determined, for example, whether or not there is depth and three-dimensionality associated with central rectangular shape on the back of the article. Is this structure a continuation of the rectangular shapes to the left and right of it? Is it a recessed plane flush with the main body of the pouch? Is it something else entirely? The single view does not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between various features.

    PNG
    media_image5.png
    902
    978
    media_image5.png
    Greyscale


The exact shape and appearance of the zipper cannot be determined based on the disclosure provided because applicant is claiming a three-dimensional article that is only shown in a single planar view. It cannot be determined, for example, whether or not there is depth and three-dimensionality associated with rectangular shape on the left end of the zipper tape. Is this structure recessed from the structures surrounding it, flush with them, or something else entirely? The single view does not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between various features.

    PNG
    media_image6.png
    607
    348
    media_image6.png
    Greyscale

Because of the inadequate visual disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, applicant may submit new drawings of the claimed design that show the design clearly and consistently among the views. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken lines and amending the specification to indicate those portions form no part of the claimed design.

See Replacement Drawings / Reproductions below. 

Claim Rejection -- 35 USC § 102(a)(1)
The claim is rejected under 35 USC § 102(a)(1) as being anticipated by RIMOWA Post found at facebook.com (dated May 13, 2021, box U on Page 1 of form PTO-892) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The appearance of the pouch shown on facebook.com is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne, Inc., 256 F. 3d 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. “Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Replacement Drawings / Reproductions
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 USC § 132 and 37 CFR § 1.121(f).

Conclusion
The claimed design is rejected under 35 USC § 112(a) and (b) and 35 USC § 102(a)(1), as set forth above. 
 
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR § 1.33(b).

Notes on Correspondence
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP § 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record,” a power of attorney (POA) in accordance with 37 CFR § 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO,” available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP § 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP § 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at jillian.mazzola@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP § 502.03 II for further information.

When Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR § 1.33(b). Pursuant to 37 CFR § 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN MAZZOLA whose telephone number is (571)272-0020. The examiner can normally be reached M-Th, 8:30 am - 5 pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANPREET MATHARU can be reached on (571)272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2660.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./Examiner, Art Unit 2922                                                                                                                                                                                                        
/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922